Citation Nr: 0630218	
Decision Date: 09/25/06    Archive Date: 10/04/06

DOCKET NO.  01-04 620A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama


THE ISSUE

Entitlement to a disability rating greater than 30 percent 
for infectious hepatitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Katherine King-Walker





INTRODUCTION

The veteran served on active duty from August 1972 to May 
1977.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 2000 RO rating decision in Montgomery, 
Alabama.  In June 2005, the Board remanded the appeal for 
further development, including a VA examination and obtaining 
medical records.  Having completed the development, the 
appeal has been returned to the Board for final adjudication.


FINDING OF FACT

The veteran's liver disability has not been productive of 
moderate liver damage and disabling, recurrent episodes of 
gastrointestinal symptoms; or daily fatigue, malaise, and 
anorexia with minor weight loss and hepatomegaly, or 
incapacitating episodes having a total duration of at least 
four weeks, but less than six weeks, during the previous 12 
months.   

CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for 
hepatitis C have not been met. 38 U.S.C.A. §§ 1155, 5110 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.114, Diagnostic 
Code §§ 7345 (prior to July 2, 2001), 7354 (effective July 2, 
2001) (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Increased rating

The veteran contends that his hepatitis C disability is more 
disabling than the current 30 percent evaluation indicates.  
Service connection for this disorder was originally granted 
by a May 1999 rating decision.  Then by a November 2003 
rating decision, the rating was eventually increased to its 
current rating of 30 percent, effective May 2000.  The 
veteran's hepatitis C disability was originally rated under 
38 C.F.R. § 4.114, Diagnostic Code § 7345, which provides the 
schedule of ratings for the digestive system.  During 
pendency of this claim, revisions were made to the Diagnostic 
Criteria, effective July 2, 2001, including 7345.  Thus, 
under VAOPGCPREC 3-2000, this means that his condition must 
be evaluated under the old and new versions of the 
regulations that apply to hepatitis C, and the most favorable 
criteria should be applied.  Although, the new criteria may 
be applied only to the time after their effective date.  See 
38 U.S.C.A. § 5110(g); Rhodan v. West, 12 Vet.  App. 55 
(1998).

Disability evaluations are determined by the application of a 
schedule of ratings which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  Each disability must be viewed in 
relation to its history and there must be emphasis upon the 
limitation of activity imposed by the disabling condition, 
and each disability must be considered from the point of view 
of the appellant working or seeking work.  U.S.C.A. § 1155; 
38 C.F.R. §§ 4.1, 4.2, 4.7.  

Under the old criteria (prior to July 2001) for Diagnostic 
Code 7345, a 60 percent rating is assigned for moderate liver 
damage and disabling recurrent episodes of gastrointestinal 
disturbance, fatigue, and mental depression; and a 100 
percent rating is granted for marked liver damage manifest by 
liver function test and marked gastrointestinal symptoms, or 
with episodes of several weeks duration aggregating three or 
more a year and accompanied by disabling symptoms requiring 
therapy.  38 C.F.R. § 4.114, Diagnostic Code § 7345.

Under the new criteria (effective from July 2001), hepatitis 
C is evaluated under Diagnostic Code 7354.  Under this code, 
a 40 percent rating is awarded for daily fatigue, malaise, 
and anorexia, with minor weight loss and hepatomegaly, or 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least four 
weeks, but less than six weeks, during the previous 12 month 
period; a 60 percent evaluation is warranted for daily 
fatigue, malaise, and anorexia, with substantial weight loss 
or other evidence of malnutrition and hepatomegaly, or 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least six 
weeks, but not occurring constantly, during the previous 12 
month period; and a 100 percent evaluation is given for near-
constant debilitating symptoms, such as fatigue, malaise, 
nausea, vomiting, anorexia arthralgia, and right upper 
quadrant pain.  38 C.F.R. § 4.114, Diagnostic Code § 7354.

Notes following Diagnostic Code 7354 instruct that sequelae, 
such as cirrhosis or malignancy of the liver are to be 
evaluated under the appropriate diagnostic code, but the same 
signs and symptoms used as the basis for evaluation under 
Diagnostic Code 7354, may not be used as the basis for an 
evaluation under another diagnostic code.  Furthermore, an 
incapacitating episode is defined as a period of acute signs 
and symptoms severe enough to require bed rest and treatment 
by a physician.  38 C.F.R. § 4.114, Diagnostic  Code § 7354, 
Notes (1) and (2). 

The evidence includes VA progress notes since 1999, a June 
2000 VA examination, Social Security Administration (SSA) 
records, a July 2003 VA examination, and December 2005 VA 
examination.  In reviewing this evidence, the veteran's 
hepatitis C disability more nearly approximates the criteria 
for the current 30 percent rating rather than a higher 
rating.

At the June 2000 VA examination, the veteran complained of 
fatigue.  Upon examination, the provider noted that the 
veteran was well nourished and developed, and in no apparent 
acute distress.  The liver or spleen was not palpable, and 
his impression was fatigue, possibly secondary to hepatitis 
C, history of hepatitis C and A.  An April 2001 VA progress 
note reflects that the veteran was treated with Interferon 
therapy, and that he complained of medication side-effects 
such as fatigue, dry mouth and nose bleeds.  Upon 
examination, no hepatosplenomegaly was found.  An October 
2002 note reflects that according to the veteran's history, 
there was favorable response to the Ribavirin/Interferon 
therapy (veteran denied signs of replication).  Similarly, in 
a December 2002 progress note, it is noted that the veteran 
seemed clinically stable.  An April 2003 progress note shows 
that the veteran complained of being depressed, but that he 
was treated with Ribavirin/Interferon with a favorable 
response, which was finished around July 2002.  

At the July 2003 VA examination, the veteran complained of 
fatigue and pain in his joints, namely his back, but denied 
vomiting and acknowledged that his weight was stable.  Upon 
examination, no organomegaly was found, and the provider 
diagnosed him with hepatitis C, treated with Ribavirin and 
Interferon.  By a September 2003, SSA decision, which 
considered VA treatment records, the veteran was awarded 
disability benefits due to several impairments including, 
hepatitis C, lumbar spine stenosis, and chronic pain of the 
back and neck.

 In the more recent VA progress notes, the veteran has 
routinely been described in clinical settings as appearing 
well or stable, and that the veteran's hepatitis C had 
responded favorably to the previous Ribavirin/Interferon 
therapy.  In fact, a March 2004 progress note showed that the 
veteran was status-post hepatitis C treatment, with a 
negative virus by quantitative PCR, and normal LFTs.  An 
October 2004 note reflects the veteran's treatment, completed 
in 2002, yielded a favorable response, and the provider's 
impression was that the fatigue was possibly due to 
depression, medications, and/or fibromyalgia.  

Most recently, at a December 2005 VA examination, the veteran 
complained of depression, fatigue, some nausea, and right 
upper quadrant pain.  However, he denied vomiting and 
reported that he could walk two or three blocks before 
getting tired.  Although he reported loss of two pounds over 
the past couple of weeks, according to the examiner, his 
records showed no weight loss.  Upon examination, some 
tenderness was noted over the hypochondrium and epigastrim, 
but no pallor, jaundice, distention, ascities, or 
hepatoslpenomegaly was found, and according to a February 
2005 ultrasound report, the liver was of normal size.  The 
provider diagnosed the veteran with hepatitis C with mild 
fatty liver, chronic fatigue, depression, and anxiety.

The evidence does not reflect that the veteran meets the 
criteria for the next higher 60 percent rating for hepatitis 
under the previous Diagnostic Code 7345.  There is simply no 
evidence of moderate liver damage and disabling recurrent 
episodes of gastrointestinal disturbances, (the veteran has 
been routinely described as stable without vomiting or weight 
loss, and no liver damage was noted).  Although, fatigue and 
depression were reported by the veteran, the evidence 
reflects that this was considered due to multiple factors, 
not simply hepatitis C.  Likewise, the evidence does not 
establish the criteria for the next higher 40 percent rating 
for hepatitis C under the new Diagnostic Criteria § 7354.  
There is no evidence of anorexia, with minor weight loss and 
hepatomegaly, or incapacitating episodes as defined by 
regulation.  Accordingly, as the preponderance of the 
evidence is against entitlement to a disability rating in 
excess of 30 percent, the claim is denied.   

II. Duty to notify and assist

In a December 2004 letter, VA essentially satisfied the 
notice requirements set out in 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 
and the issues were readjudicated in a February 2006 
supplemental statement of the case.  Although the veteran was 
not notified of the degree of disability for any disability 
evaluation awarded, (see Dingess v. Nicholson, 19 Vet.  App. 
473 (2006)) the Board finds no prejudice in proceeding with 
the issuance of a final decision because the preponderance of 
the evidence is against the veteran's claim for a higher 
evaluation, and the issue of disability ratings is rendered 
moot.  See Bernard v. Brown, 4 Vet.  App. 384 (1993).

As to VA's duty to assist, VA has a duty to assist veterans 
with obtaining evidence necessary to substantiate the claim, 
and to provide a VA examination when necessary.  38 U.S.C.A. 
§ 5103A.  Post remand, a July 2005 letter noted that the RO 
attempted to obtain records from a private hospital, but it 
was advised that such records were to be obtained directly 
from the physician's office in which the veteran was seen.  
Subsequently, the RO asked the veteran to provide a release 
to obtain the information, but no response was received from 
the veteran.  Otherwise, all available private and VA 
treatment records are associated with the file, and there are 
no indications that relevant evidence exists that have not 
been already obtained.  Two VA examinations were conducted, 
their reports were reviewed and are associated with the file 
as well.  Thus, VA has satisfied its duties to notify and 
assist, and additional development efforts would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet.  App. 540, 
546 (1991).


ORDER

Entitlement to a disability rating greater than 30 percent 
for infectious hepatitis is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


